                 Case 2:17-cv-00370-RSL Document 89 Filed 10/26/18 Page 1 of 3




1
                                                                     Honorable Robert S. Lasnik
2

3

4

5

6

7

8                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
9                                        AT SEATTLE
10

11   CHAMBER OF COMMERCE OF THE
     UNITED STATES OF AMERICA, and                    Case No. 17-cv-00370-RSL
12
     RASIER, LLC
13
                        Plaintiffs,                   CORPORATE DISCLOSURE
14          v.
                                                      STATEMENT OF CHAMBER OF
15   CITY OF SEATTLE et al.                           COMMERCE OF THE UNITED
                                                      STATES OF AMERICA
16                      Defendants.

17

18          Plaintiff Chamber of Commerce of the United States of America is a nonprofit, tax-

19   exempt organization incorporated in the District of Columbia. The Chamber is the world’s

20   largest business federation. The Chamber has no parent corporation, and no publicly held

21   company owns 10% or more of its stock.

22

23

24

25

26

     Corporate Disclosure Statement - 1
     Case No. 17-cv-00370-RSL
                                                                             S TOEL RIVES LLP
                                                                                 A TTORNEYS
                                                             600 University Street, Suite 3600, Seattle, WA 98101
                                                                         Telephone ( 206) 624-0900
              Case 2:17-cv-00370-RSL Document 89 Filed 10/26/18 Page 2 of 3




1    Dated: October 26, 2018                Respectfully submitted,

2

3                                           By:   s/ Timothy J. O’Connell
4    Steven P. Lehotsky                     Timothy J. O’Connell, WSBA 15372
     (D.C. Bar No. 992725)                  STOEL RIVES LLP
5    (pro hac vice)                         600 University Street, Suite 3600
     U.S. CHAMBER LITIGATION CENTER         Seattle, WA 98101
6                                           (206) 624-0900
     1615 H Street, N.W.
     Washington, D.C. 20062                 (206) 386-7500 FAX
7                                           Tim.oconnell@stoel.com
     (202) 463-3187
8    slehotsky@uschamber.com
                                            Michael A. Carvin
                                            (D.C. Bar No. 366784)
9    Attorney for Plaintiff                 (pro hac vice)
     Chamber of Commerce of the
10   United States of America               Jacqueline M. Holmes
                                            (D.C. Bar No. 450357)
11                                          (pro hac vice)
                                            Christian G. Vergonis
12                                          (D.C. Bar No. 483293)
                                            (pro hac vice)
13
                                            Robert Stander
14                                          (D.C. Bar No. 1028454)
                                            (pro hac vice)
15                                          JONES DAY
                                            51 Louisiana Avenue, N.W.
16                                          Washington, D.C. 20001
                                            (202) 879-3939
17                                          (202) 616-1700 FAX
                                            mcarvin@jonesday.com
18
                                            Attorneys for Plaintiff
19
                                            Chamber of Commerce of the
20                                          United States of America

21

22

23

24

25

26

     Corporate Disclosure Statement - 2
     Case No. 17-cv-00370-RSL
                                                                         S TOEL RIVES LLP
                                                                             A TTORNEYS
                                                         600 University Street, Suite 3600, Seattle, WA 98101
                                                                     Telephone ( 206) 624-0900
              Case 2:17-cv-00370-RSL Document 89 Filed 10/26/18 Page 3 of 3




1
                                     CERTIFICATE OF SERVICE
2
            I hereby certify that on October 26, 2018, I electronically filed the foregoing with the
3
     Clerk of the Court using the CM/ECF system which will send notification of such filing to the
4

5    parties who have appeared in this case.

6

7
            DATED: October 26, 2018 at Seattle, Washington.
8

9                                                         STOEL RIVES LLP
10                                                        s/ Timothy J. O’Connell
                                                          Timothy J. O’Connell,
11
                                                          WSBA No. 15372
12                                                        600 University Street, Suite 3600
                                                          Seattle, WA 98101
13                                                        Telephone: (206) 624-0900
                                                          Facsimile: (206) 386-7500
14                                                        Email: tim.oconnell@stoel.com
15

16

17

18

19

20

21

22

23

24

25

26

     Corporate Disclosure Statement - 3
     Case No. 17-cv-00370-RSL
                                                                                    S TOEL RIVES LLP
                                                                                        A TTORNEYS
                                                                    600 University Street, Suite 3600, Seattle, WA 98101
                                                                                Telephone ( 206) 624-0900
